Citation Nr: 1755766	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-35 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating for small obstructive airway disease in excess of 10 percent prior to January 11, 2016, and in excess of 30 percent thereafter.  

2.  Entitlement to an initial compensable disability rating for allergic rhinitis.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to February 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified in a travel Board hearing in April 2017 before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the file.

In September 2017, the Veteran revoked his prior representative.  In an October 2017 correspondence, the Veteran was notified that his revocation was accepted and advised that he could appoint a new representative.  As the Veteran has not responded to the October 2017 correspondence or appointed a new representative, the Board will proceed with appellate review of the claims.  

The issues of entitlement to service connection for a right elbow condition, a right thumb condition, and folliculitis have been raised by the record in a June 2013 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that though these issues initially arose from the May 2012 rating decision and were appealed in a June 2012 Notice of Disagreement, they were withdrawn by the Veteran during a January 2013 DRO hearing.  Therefore, the Board does not have jurisdiction over the claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  Prior to January 11, 2016, the Veteran's small obstructive airway disease was not manifested by FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.

2.  From January 11, 2016, the Veteran's small obstructive airway disease was not manifested by FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or at least 3 courses of systemic (oral or parenteral) corticosteroids.

3.  For the entire appeal period, the Veteran's allergic rhinitis was not manifested by greater than 50-percent obstruction of nasal passage on both sides, complete obstruction on one side, or polyps.  


CONCLUSIONS OF LAW

1.  Prior to January 11, 2016, the criteria for an initial increased disability rating in excess of 10 percent for small obstructive airway disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2017).

2.  From January 11, 2016, the criteria for an increased disability rating in excess of 30 percent for small obstructive airway disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2017).

3.  For the entire appeal period, the criteria for an initial compensable disability rating for allergic rhinitis have not been met or approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.97, Diagnostic Code 6522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Increased Disability Ratings

The criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disability evaluations are determined by evaluating the extent to which the Veteran's service-connected disorder adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing symptomatology with the criteria set forth in the Rating Schedule.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

a.  Small Obstructive Airway Disease

Small obstructive airway disease is rated by analogy under 38 C.F.R. § 4.97, Diagnostic Code 6602.  For evaluations based on pulmonary function testing (PFT), post-bronchodilator results should be used to apply evaluation criteria under the rating schedule, except when the results of post-bronchodilator PFT were poorer than pre-bronchodilator results.  38 C.F.R. § 4.97(d)(5).  

A 10 percent rating is warranted with a Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted, or; a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted with a FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is warranted with a FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted with a FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

Of note, the Veteran's small obstructive airway disease is currently rated as 10 percent disabling prior to January 11, 2016, and 30 percent from January 11, 2016.  

Period prior to January 11, 2016

The Veteran seeks an initial rating for his small obstructive airway disease in excess of 10 percent prior to January 11, 2016. 

A December 2010 VA examination revealed FEV-1 of 71 percent post-bronchodilator; FEV-1/FVC of 78 percent post- bronchodilator; and that the Veteran rarely used his inhaler and had not needed his inhaler in over 6 months, with his last attack being over 2 years prior.  A January 2012 VA examination found FEV-1/FVC of 71 percent post- bronchodilator and noted that there was no change in medication.  In a January 2013 VA medical record, the Veteran reported using Claritin D and albuterol inhalers.  A September 2013 VA examination noted that PFT was not completed as the Veteran stated that there was no change in his condition and did not feel he need to repeat testing.  During the April 2017 Board hearing, the Veteran reported treating his condition with an over-the-counter balm, Claritin, and albuterol inhaler when needed.  

After a review of all the lay and medical evidence of record, the Board finds that increased disability rating is not warranted.  Prior to January 11, 2016, the Veteran's small obstructive airway disease was manifested by FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; symptoms requiring intermittent inhalational or oral bronchodilator therapy.  

The record does not indicate that the Veteran's small obstructive airway disease manifested in FEV-1 of 56- to 70-percent predicted; FEV-1/FVC of 56 to 70 percent; or required daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  PFT testing reveals that the Veteran's FEV-1 and FEV-1/FVC results fit squarely into the 10 percent criteria of Diagnostic Code 6602.  FEV-1 was 78 percent and FEV-1/FVC was 71 percent during this time period.  Additionally, there is evidence showing that the Veteran used daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  

In sum, the Veteran's small obstructive airway disease does not manifest in symptoms that would more nearly approximate a rating in excess of 10 percent for the period prior to January 11, 2016.  Consequently, entitlement to an increased initial rating is not warranted.  

Period from January 11, 2016

The Veteran also seeks an increased rating for his small obstructive airway disease in excess of 30 percent.  

A January 2016 VA examination revealed FEV-1 of 68 percent post-bronchodilator and FEV-1/FVC of 99 percent post- bronchodilator; the examiner noted that the FEV-1 results most accurately reflected the Veteran's level of disability.  The examiner also observed that the Veteran used Claritin for his condition and did not use the following: corticosteroid medications, inhaled medications, bronchodilators, antibiotics, or oxygen therapy.  A September 2017 VA examination found FEV-1 of 71 percent post-bronchodilator and FEV-1/FVC of 103 percent post- bronchodilator from testing completed in June 2017; the examiner noted that the FEV-1 results most accurately reflected the Veteran's level of disability.  The examiner noted that the Veteran used inhalational bronchodilator therapy intermittently, but did not use the following: corticosteroid medications, inhaled medications, bronchodilators, antibiotics, or oxygen therapy.  A June 2017 VA medical record suggested that the Veteran use combivent and albuterol (inhalational bronchodilator therapy) as needed.  

After a review of all the lay and medical evidence of record, the Board finds that an increased disability rating in excess of 30 percent for the period after January 11, 2016 is not warranted because the Veteran's small obstructive airway disease was manifested by FEV-1 of 56 to 70 percent predicted.  

The record does not indicate that the Veteran's small obstructive airway disease manifested in FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Though the Veteran reported during the April 2017 hearing that his symptoms have worsened, the September 2017 examination actually indicates an improvement, based on an FEV-1 of 71 percent.  Regardless, the Board will not disturb the Veteran's current rating and finds that the most favorable evidence of record indicates that the Veteran's disease more nearly approximates a 30 percent rating, as he exhibited a FEV-1 of 68 percent and reported using inhalational bronchodilator intermittently.

Consequently, as the Veteran's small obstructive airway disease does not more nearly approximate a rating in excess of 30 percent for the period from January 11, 2016, entitlement to an increased rating is not warranted.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating for small obstructive airway disease in excess of 10 percent prior to January 11, 2016 and in excess of 30 percent thereafter must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

b.  Allergic Rhinitis 

The Veteran seeks an initial compensable rating for allergic rhinitis.  

Allergic rhinitis is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6522.  A 10 percent is warranted without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted with polyps.  

After a review of all the lay and medical evidence of record, the Board finds that the Veteran's rhinitis was not manifested by greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, or with polyps.  VA examinations conducted in January 2012, September 2013, January 2016, and September 2017 did not reveal greater than 50 percent obstruction in both nasal passages, complete obstruction on one side, or any nasal polyps.  Though the Veteran testified during the April 2017 hearing that he occasionally has obstruction of the nasal passages, the remainder of the record does not support this contention.  In a February 2014 VA medical record, the Veteran reported occasional nasal obstruction, but it was noted upon clinical examination that there was no discharge, no polyps, no obvious drying, no crusting, no prominent vessels, no lesions, and no mass.  Further, the subsequent September 2017 VA examination did not reveal any obstruction.  As the Veteran has not been shown to possess the medical expertise to identify and diagnose obstructions of the nasal passages and the severity of any obstructions, the Board finds that the medical evidence of record is entitled to more weight than the Veteran's contentions.  Accordingly, the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial compensable rating for allergic rhinitis is denied.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to an initial disability rating for small obstructive airway disease in excess of 10 percent prior to January 11, 2016 and in excess of 30 percent thereafter, is denied.

Entitlement to an initial compensable disability rating for allergic rhinitis is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


